DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Pub. No. 2015/0362165 A1) in view of Cha et al. (US Pub. No. 2017/0294479 A1).
As to claim 1, Chu teaches a display device, comprising: a substrate (“Backplane” in Fig. 35); a patterned wall (“Bottom Dam Array” and/or “Seal material” and/or “Top Dam Array” in Fig. 35) disposed on the substrate and having a plurality of openings; a first sub-pixel disposed in one of the openings and comprising a first light-emitting element (“UV/Blue emission” in Fig. 35) and a first wavelength conversion layer (“White color converter” in Fig. 35), wherein the first light-emitting element is disposed on the substrate, and the first wavelength conversion layer covers the first light-emitting element (Fig. 35); a second sub-pixel disposed in one of the openings and comprising a second light-emitting element (“UV/Blue emission” in Fig. 35) and a second wavelength conversion layer (“White color converter” in Fig. 35), wherein the second light-emitting element is disposed on the substrate, and the second wavelength conversion layer covers the second light-emitting element (Fig. 35); a third sub-pixel disposed in one of the openings and comprising a third light-emitting element (“UV/Blue emission” in Fig. 35) and a third wavelength conversion layer (“White color converter” in Fig. 35), wherein the third light-
Chu teaches that the dam arrays can be greater than 1 micron (¶ [0139], [0143]) and these layers are stacked on each other in Fig. 35 and begin at the top of the light-emitting element. The thickness of the layers added together represents the distance between the first top surface of the light-emitting element and a second top surface of the patterned wall, while not explicitly disclosed, is on the order of “about 10 microns” as claimed. Chu uses these layers to serve as wells for deposition of the transparent and color changing materials. Similarly, in the same field or endeavor, Cha teaches a similar well that holds a light transmitter or conversion material (see “101P” and “H” in Fig. 3B) which is has a first distance between a first top surface of the first light-emitting element and a second top surface of the patterned wall is about 10 microns to about 100 microns (¶ [0067]). Both references teach that such a height is suitable for creating a matrix of openings which are capable of holding materials for light transmission and conversion for micro displays. It would have been obvious to one of ordinary skill in the art to create the matrix walls of Chu such that the height meets the Applicant’s claimed range since it has been shown to be a suitable height for holding transmitting and converting materials in a micro LED display as taught by Chu and Cha.
As to claim 2, Chu teaches the first top surface of the first light-emitting element substantially levels with a third top surface of the second light-emitting element, and the first 
As to claim 3, Chu teaches the first, second and third light-emitting elements respectively emit a light with a first wavelength (“UV/Blue emission” in Fig. 35).  
As to claim 4, Chu the first wavelength conversion layer allows the light with the first wavelength to penetrate, the second wavelength conversion layer converts the light with the first wavelength into a light with a second 23wavelength, and the third wavelength conversion layer converts the light with the first wavelength into a light with a third wavelength (¶ [0160]).  
As to claim 5, Chu teaches the first optical layer covers the second sub-pixel and the third sub-pixel, and the first optical layer reflects or absorbs the lights with the first wavelength emitted from the second and third light-emitting elements (optical layer being a color filter in Fig. 35, exemplary explanation in ¶ [0138]).  
As to claim 6, Chu teaches the first optical layer fully covers the first sub-pixel, the second sub-pixel and the third sub-pixel, wherein the first optical layer comprises a first portion and a second portion, the first portion is disposed on the first sub-pixel, and the second portion is disposed on the second and third sub-pixels (Fig 35 showing the optical layer covering all the sub-pixels, portions can be named such that they meet these limitations).  
As to claim 7, Chu teaches a second optical layer disposed between the patterned wall and the first optical layer (at least BM array in Fig. 35).  

As to claim 9, Chu teaches a planarization layer disposed between the substrate and the patterned wall, wherein the first, second, and third light-emitting elements are embedded in the planarization layer (see #46 in Fig. 3 and in ¶ [0081], see for example #24 in Fig. 24 and in ¶ [0136])).  
As to claim 10, Chu teaches a planarization layer disposed between the substrate and the patterned wall, wherein an upper surface of the planarization layer is higher than top surfaces of the first, second, and third light-emitting elements (see for example #24 in Fig. 24 and in ¶ [0136]).  
As to claim 11, Chu teaches a planarization layer disposed between the substrate and the patterned wall, and an upper surface of the planarization layer substantially levels with top surfaces of the first, second, and third light-emitting elements (see #46 in Fig. 3 and in ¶ [0081]).


As to claim 14, Chu teaches a display device, comprising: a substrate (“Backplane” in Fig. 35); a patterned wall (“Bottom Dam Array” and/or “Seal material” and/or “Top Dam Array” in Fig. 35) disposed on the substrate and having an opening (wherein the opening is the collection of cells making up a matrix); a first light-emitting element, a second light-emitting element, and a third light-emitting element (multiple emitters of the “UV/Blue emission” in Fig. 35) disposed 
Chu teaches that the dam arrays can be greater than 1 micron (¶ [0139], [0143]) and these layers are stacked on each other in Fig. 35 and begin at the top of the light-emitting element. The thickness of the layers added together represents the distance between the first top surface of the light-emitting element and a second top surface of the patterned wall, while not explicitly disclosed, is on the order of “about 10 microns” as claimed. Chu uses these layers to serve as wells for deposition of the transparent and color changing materials. Similarly, in the same field or endeavor, Cha teaches a similar well that holds a light transmitter or conversion material (see “101P” and “H” in Fig. 3B) which is has a first distance between a first top surface of the first light-emitting element and a second top surface of the patterned wall is about 10 microns to about 100 microns (¶ [0067]). Both references teach that such a height is suitable for creating a matrix of openings which are capable of holding materials for light transmission and conversion for micro displays. It would have been obvious to one of ordinary skill in the art to create the matrix walls of Chu such that the height meets the Applicant’s claimed range since it has been shown to be a suitable height for holding transmitting and converting materials in a micro LED display as taught by Chu and Cha.
As to claim 15, Chu teaches the first top surface of the first light-emitting element substantially levels with a third top surface of the second light-emitting element, and the first top surface of the first light-emitting element substantially levels with a fourth top surface of the third light-emitting element (Fig. 35).  

As to claim 17, Chu teaches a planarization layer disposed between the substrate and the patterned wall, wherein the planarization layer covers the first, second, and third light-emitting elements (see for example #24 in Fig. 24 and in ¶ [0136]).  
As to claim 18, Chu teaches a planarization layer disposed between the substrate and the patterned wall, wherein an upper surface of the planarization layer is higher than top surfaces of the first, second, and third light-emitting elements (see for example #24 in Fig. 24 and in ¶ [0136]).  
As to claim 19, Chu teaches a planarization layer disposed between the substrate and the patterned wall, wherein an upper surface of the planarization layer substantially levels with top surfaces of the first, second, and third light-emitting elements (see #46 in Fig. 3 and in ¶ [0081]).  
As to claim 20, Chu teaches the patterned wall comprises at least one of a light-absorbing material and a light-reflecting material (black matrix in ¶ [0056],[0073], non-transparent in ¶ [0139]).  
As to claim 21, Chu teaches the optical layer comprises a monolayer or a multilayer (at least Fig. 35).  
.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Pub. No. 2015/0362165 A1) in view of Cha et al. (US Pub. No. 2017/0294479 A1) as applied to claim 1, and further in view of Hosoda et al. (US Pub. No. 2007/0222367 A1).
As to claim 12, Chu in view of Cha is silent about a fourth sub-pixel disposed in one of the openings and comprising a fourth light-emitting element and a fourth wavelength conversion layer, wherein the fourth light-emitting element is disposed on the substrate, and the fourth wavelength conversion layer covers the fourth light-emitting element.  
However, in the same field or endeavor, Hosoda teaches a fourth sub-pixel comprising a fourth light-emitting element and a fourth wavelength conversion layer, wherein the fourth light-emitting element is disposed on the substrate, and the fourth wavelength conversion layer covers the fourth light-emitting element (Fig. 5, ¶ [0169]).
Hosoda teaches a fourth sub pixel in order to create a bright display capable of being truly full color (¶ [0169]). It would have been obvious to one of ordinary skill in the art to add a fourth sub-pixel such as one taught by Hosoda into the device of Chu in view of Cha in order to create a brighter full color display.
As to claim 13, Hosoda teaches the first, second, third, and fourth light-emitting elements are red light-emitting elements, blue light-emitting elements, green light-emitting elements, white light-emitting elements, or a combination thereof (¶ [0169]). The motivation to combine is the same as in claim 12.  

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875